AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT C                                           FEB 11 2020
                                             SOUTHERN DISTRICT OF CALIFORN

                UNITED STATES OF AMERICA                               JUDGMENT IN
                                     V.
            RAMON CORTEZ MONTELONGO(!)
                                                                          Case Number:         3:19-CR-01110-WQH

                                                                       Jeremiah J Sullivan, III
                                                                       Defendant's Attorney
USM Number                           74137-298

• -
THE DEFENDANT:
j:gJ pleaded guilty to count(s)            2 of the Information

 D      was found guilty on count(s)
        after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                     Count
18:2252(a)(4)(B); 18:2253 - Possession Oflmages Of Minors Engaged In Sexually Explicit
Conduct; Criminal Forfeiture                                                                                                 2




     The defendant is sentenced as provided in pages 2 through                    7           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D      The defendant has been found not guilty on count(s)

 j:gJ   Count(s)       Remaining count                            is         dismissed on the motion of the United States.

 j:gJ   Assessment : $ I 00.00 imposed


 j:gJ    JVTA Assessment•: $5000.00 waived
         The Court finds the defendant indigent
         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 j:gJNo fine                j:gJ Forfeiture pursuant to order filed       1/3/2020                     , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney· of
 any material change in the defendant's economic circumstances.
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                RAMON CORTEZ MONTELONGO (1)                                              Judgment - Page 2 of7
CASE NUMBER:              3:19-CR-01110-WQH




                                                  IMPRISONMENT
 The defendant is hereby committed to.the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 One hundred and eight (108) months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZl   The court makes.the following recommendations to the Bureau of Prisons:
          1. Western Region as close to Southern CA as possible.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ A.M.                       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                 3:19-CR-01110-WQH
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               RAMON CORTEZ MONTELONGO (1)                                                   Judgment - Page 3 of 7
     CASE NUMBER:             3:19-CR-01110-WQH

                                                   SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
Fifteen (15) years

                                               MANDATORY CONDITIONS
1.    The defendant must not commit another federal, state or local crime.
2.    The defendant must not tinlawfuHy possess a controlled substance.
3.    The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
      controlled substance. The defendant must submit to one drug test within 15 d~ys of release from imprisonment and at least
      two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
      than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
               risk offuture substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence of restitution. (check if applicable)
5.    ~ The   defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
      applicable)
7.    D The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                          3:19-CR-01110-WQH
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  RAMON CORTEZ MONTELONGO (1)                                                             Judgment - Page 4 of7
  CASE NUMBER:                3:19-CR-01110-WQH


                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are. imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, anunun1tion, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential hnman source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:19-CR-01110-WQH
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            RAMON CORTEZ MONTELONGO (1)                                             Judgment - Page 5 of7
CASE NUMBER:          3:19-CR-01110-WQH

                               SPECIAL CONDITIONS OF SUPERVISION


1.     Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any
       other electronic communications or data storage devices or media, and effects to search at any time, with
       or without a warrant, by any law enforcement or probation officer with reasonable suspicion concerning
       a violation of a condition of probation/supervised release or unlawful conduct, and otherwise in the lawful
       discharge of the officer's duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a search may
       be grounds for revocation; you must warn any other residents that the premises may be subject to searches
       pursuant to this condition.

2.     Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are
       imposed by the court.

3.     Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. § 1030(e)(l)), which
       can communicate data via modem, dedicated connections or cellular networks, and their peripheral
       equipment, without prior approval by the court or probation officer, all of which are subject to search and
       seizure. The offender must consent to installation of monitoring software and/or hardware on any
       computer or computer-related devices owned or controlled by the offender that will enable the probation
       officer to monitor all computer use and cellular data. The offender must pay for the cost of installation of
       the computer software. This conditions is limited to the following data: (I) any materials with depictions
       of"sexually explicit conduct" involving children, as defined as 18 U.S.C. § 2256(2), and (2) any materials
       with depictions of "sexually explicit conduct" involving adults, defined as explicit sexually stimulating
       depictions ofadult sexual conduct that are deemed inappropriate by Defendant's probation officer.

4.     Not associate with, or have any contact with, any known sex offenders unless in an approved treatment
       and/or counseling setting.

5.     Not have any contact, direct or indirect, either telephonically, visually, verbally or through written
       material, or through any third-party communication, with the victim or victim's family, without prior
       approval of the probation officer.

6.     Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
       unless in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and
       nature of offense and conviction, with the exception of the offender's biological children, unless approved
       in advance by the probation officer.

7.     Not accept or commence employment or volunteer activity without prior approval of the probation officer,
       and employment should be subject to continuous review and assessment by the probation officer.

8.    Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public
      swimming pool, arcade, daycare center, carnival, recreation venue, library and other places primarily
      frequented by persons under the age of 18, without prior approval of the probation officer.




                                                                                           3:19-CR-01110-WQH
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            RAMON CORTEZ MONTELONGO(!)                                              Judgment - Page 6 of 7
CASE NUMBER:          3: 19-CR-01110-WQH




9.     Not possess or view any materials such as videos, magazines, photographs, computer images or other
       matter that depicts "sexually explicit conduct" involving children as defined by 18 USC § 2256(2) and/or
       "actual sexually explicit conduct" involving adults as defined by 18 USC § 2257(h)(l ), and not patronize
       any place where such materials or entertainment are the primary material or entertainment available.

10.    Complete a sex offender evaluation, which may include periodic psychological testing, physiological
       testing (limited to polygraph), and completion of a visual reaction time (VRT) assessment; at the direction
       of the court or probation officer. If deemed necessary by the treatment provider, the offender shall
       participate and successfully complete an approved state-certified sex offender treatment program,
       including compliance with treatment requirements of the program. The Court authorizes the release of the
       presentence report, and available psychological evaluations to the treatment provider, as approved by the
       probation officer. The offender will allow reciprocal release of information between the probation officer
       and the treatment provider. The offender may also be required to contribute to the costs of services
       rendered in an amount to be determined by the probation officer, based on ability to pay. Polygraph
       examinations may .be used following completion of the formal treatment program as directed by the
       probation officer in order to monitor adherence to the goals and objectives of treatment and as a part of
       the containment model.

11.    Reside in a residence approved in advance by the probation officer, and any changes in residence shall be
       pre-approved by the probation officer.                                                              ·

12.    Participate in a program of mental health treatment as directed by the probation officer. The court
       authorizes the release of the presentence report and available psychological evaluations to the mental
       health provider, as approved by the probation officer. Allow for reciprocal ~elease of information between
       the probation officer and the treatment provider. May be required to contribute to the costs of services
       rendered in an amount to be determined by the probation officer, based on ability to pay.

13.    Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

14.    The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act
       (42 USC§ 16901, et seq.) as directed by the probation officer, the Bureau of Prisons or any other state
       sex offender registration agency in which he resides, works or is a student, or was convicted of a qualifying
       offense.




                                                                                            3:19-CR-01110-WQH
AO 245S (CASD Rev. 08/13) Judgment in a Criminal Case

  DEFENDANT: RAMON CORTEZ MONTELONGO (I)                                                 Judgment - Page 7 of 7
  CASE NUMBER: 3:19-CR-01110-WQH

                                            RESTITUTION


 The defendant shall pay restitution in the amount of   $7803.00            unto the United States of America.


 Pay restitution in the amount of $7803.00 unto the United States of America.


 ***SEE ATTACHED ORDER OF RESTITUTION***




                                                                                          3:19-CR-01110-WQH
.         Case 3:19-cr-01110-WQH Document 45 Filed 02/03/20




     1

    2
 3
 4

 5                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF CALIFORNIA
 6
 7
 8
         UNITED STATES OF AMERICA                       Case No.: 19crl 110-WQH
 9
                                      Plaintiff,
10
                                                        ORDER OF RESTITUTION
11              vs.
12
         RAMON CORTEZ MONTELONGO,
13
                         Defendant.
14 1 1 - - - - - - - - - - ------'

15
16              Upon consideration of the agreement of the parties' regarding restitution and the

17       files and records of this case and good cause appearing,

18              IT IS HEREBY ORDERED

19              1.    Pursuant to 18 U.S.C. §2259 and 18 U.S.C. §3663A that Defendant Ramon

20       Cortez Montelongo (hereinafter "Defendant") shall pay restitution in the amount of$7,803

21       as a result of Defendant's conviction for violating 18 U.S.C. § 2252(a)(4).
22             2.     Defendant shall make such payment within thirty days after sentencing.
23             3.     After considering the factors set forth in 18 U.S.C. § 3664(±)(2), the Court
24       finds that the Defendant has the ability to pay the restitution forthwith ..
25             4.     This. order does not foreclose the United States from exercising all legal
26       actions, remedies, and process available to collect the restitution judgment, including but
27       not limited to remedies pursuant to 18 U.S.C. §§ 3613 and 3664(m)(l)(A).
28
                                                        I

                                                                                         19crl 110-WQH
         Case 3:19-cr-01110-WQH Document 45 Filed 02/03/20 PagelD.120 Page 2 of 2
--


     1         5.     If payment has not already been made in full, interest will accrue on the
     2   restitution amount in the manner prescribed by 18 U.S.C. §3612.
     3         6.     Defendant shall forward all restitution payments, by bank or cashier's check
     4 or money order payable to the "Clerk, U.S. District Court," to:
     5            Clerk of the Court
                  United States District Court
     6             Southern District of California
     7             333 West Broadway, Suite 420
                   San Diego, CA 92101
     8
         The bank or cashier's check or money order shall reference "Ramon Cortez Montelongo"
     9
         and "Case No. 19crl110-WQH." The Clerk of the Court shall distribute payments to the
10
         minor victim in the manner and at the address to be provided to the Clerk's Office by the
11
         United States Attorney's Office.
12
               7.     Until restitution has been paid, Defendant shall notify the Clerk of the Court
13
         and the United States Attorney's Office's Forfeiture and Financial Litigation Section of
14
         any change in Defendant's economic circumstances that might affect Defendant's ability
15
         to pay restitution no later than thirty days after the change occurs.
16
               8.     Until restitution has been paid, Defendant shall notify the Clerk of the Court
17
         and the United States Attorney's Office's Forfeiture and Financial Litigation Section. of
18
         any change in mailing or residence address, no later than thirty days after the change
19
         occurs.
20
21
               IT IS SO ORDERED.
22                               ~ /..
23       DATED: _ _y;-1--.3.+p_'Z_o~·_
24
25                                                      HON. WILLIAM Q.
26                                                      United States District Judge

27

28
                                                       2

                                                                                         19crll 10-WQH
